Title: To George Washington from Major General Steuben, 27 June 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


                    
                        Sir
                        about 2 Mile on the left of the Court house [N.J.]27 June [1778] ½ pst 12 oClock
                    
                    We arrived here this morning & it being the best position we can find to observe the motions of the Enemy—have remain’d—we have advanced our parties so near as to fire a Pistol at their Horsemen whilst feeding their Horses—They now lay encamped one Line on the main Road by the Court House & another Line extended on their left from the head of their Column which is not advanced One hundred & fifty paces beyond the Court house—having sent a man there to discover—they have Some Tents pitched & their Horses are at pasture & have not the least appearance of moving.
                    When we first arrived here they had a Party of Infantry posted in a Wood on their left & about 500 paces in our front from which we could discover several Detachments go to the adjacent Houses two of which they have burnt viz. Colo. Henderson & Mr Wikoff—So soon as they move I shall endeavour to discover their Rout & immediately acquaint you & in mean time am with great respect Your Excellencys most Obed. Servt
                    
                        Steuben M.G.
                    
                